USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 1 of 7


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 BRANDON LEE SCROGGIN,

                     Plaintiff,

        v.                                       CAUSE NO. 3:20-CV-625 DRL-MGG

 TIMMONS et al.,

                     Defendants.

                                  OPINION AND ORDER

      Brandon Lee Scroggin, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983, about an alleged use of excessive force on May 9, 2020, and subsequent

denial of medical care. A filing by an unrepresented party “is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915A, the court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

      According to the complaint, on May 9, 2020, Officer Timmons was serving the

inmates lunch in their cells. ECF 1 at ¶ 6. Mr. Scroggin leaned towards the open cuff-port

door to talk to him, but he lost his balance and grabbed the cuff-port door. Id. Without

warning, Officer Timmons started slamming Mr. Scroggin’s hand repeatedly with the

cuff-port door. Id. When Mr. Scroggin got his hand free, it was bleeding and hurting
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 2 of 7


badly. Id. at ¶ 7. Mr. Scroggin told Officer Timmons that he was in pain and needed a

nurse, but the officer just left, cursing at Mr. Scroggin. Id.

       A few hours later, Officer Evans came to serve meals, and she also refused to get

Mr. Scroggin a nurse. ECF 1 at ¶ 8. So, Mr. Scroggin took the cuff port “hostage” to get a

signal called. Id. Several officers responded: Lieutenant Lester Jones, Sergeant Makendra

Jones, Sergeant Smeigle, and Officer Rodriguez. Id. After being threatened with a TASER

device, Mr. Scroggin relinquished the cuff port and asked for medical attention. Id. Those

officers also refused him medical aid. Id. At this point, his hand had swelled to the size

of a boxing glove. Id. at ¶ 15.

       Mr. Scroggin states a claim against Officer Timmons for excessive force. The “core

requirement” for an excessive force claim is that the defendant “used force not in a good-

faith effort to maintain or restore discipline, but maliciously and sadistically to cause

harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (internal citation omitted).

“[T]he question whether the measure taken inflicted unnecessary and wanton pain and

suffering ultimately turns on whether force was applied in a good faith effort to maintain

or restore discipline or maliciously and sadistically for the very purpose of causing

harm.” Whitley v. Albers, 475 U.S. 312, 320-21 (1986) (quotation marks and citation

omitted). The complaint plausibly alleges Officer Timmons used excessive force in

violation of the Eighth Amendment.

       Mr. Scroggin states a claim against the several officers who denied him medical

aid. Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner


                                               2
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 3 of 7


must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       Mr. Scroggin has plausibly alleged a serious medical need based on the pain and

swelling in his hand. Because Officers Timmons allegedly caused the injury, he would

have subjective knowledge of the serious medical need. It is a closer question whether

the other officers could also be charged with such knowledge. “Guards . . . must

discriminate between serious risks of harm and feigned or imagined ones, which is not

an easy task given the brief time and scant information available to make each of the

many decisions that fill every day’s work.” Riccardo v. Rausch, 375 F.3d 521, 525 (7th Cir.

2004). However, the allegation that Mr. Scroggin’s hand had swelled to the size of a

boxing glove is sufficient to put the guards on notice that Mr. Scroggin needed faster

medical attention than he would receive by submitting a healthcare request.

       Though Mr. Scroggin also alleges a First Amendment retaliation claim, the

complaint does not plausibly allege such a claim. A complaint must contain sufficient


                                             3
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 4 of 7


factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). “Factual allegations must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations, and footnote omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not shown—that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted).

Thus, “a plaintiff must do better than putting a few words on paper that, in the hands of

an imaginative reader, might suggest that something has happened to her that might be

redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010)

(emphasis in original).

       “To state a First Amendment claim for retaliation, a plaintiff must allege that (1)

he engaged in activity protected by the First Amendment; (2) he suffered a deprivation

that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the defendants’ decision to take

the retaliatory action.” Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015) (quotation marks

omitted). “A complaint states a claim for retaliation when it sets forth a chronology of

events from which retaliation may plausibly be inferred.” Zimmerman v. Tribble, 226 F.3d

568, 573 (7th Cir. 2000) (quotation marks omitted)


                                               4
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 5 of 7


       According to Mr. Scroggin, when the signal team denied him medical care, “[t]hey

said we ain’t getting you shit. That will teach you for filing grievances and hunger strikes

and tell D.I.I. investigators on us. And laughed.” ECF 1 ¶ 8. He does not say which person

in particular said that, nor does he explain which grievances or complaints he filed, how

they were connected to the members of the signal team, or the timing of all this.

Moreover, Mr. Scroggin alleges all of the defendants acted in retaliation: Officer Timmons

(who was not part of the signal team), Sergeant Smeigle, Lieutenant Jones,

Sergeant Jones, Officer Rodriguez, Officer Evans, and the Warden. Here, the allegations

are too broad to infer reasonably that all of the defendants were acting in retaliation.

When a prisoner’s grievance is not against a particular defendant, facts must be pleaded

that provide some link between the protected activity and the adverse action in order to

state a retaliation claim. Furthermore, it is unclear what a First Amendment retaliation

claim would add here. If Mr. Scroggin were subjected to excessive force and denied

medical care, defendants would be liable whether or not they were motivated by

retaliation. See Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005) (declining to allow

additional constitutional claims based on same facts because existing claim “gains

nothing by attracting additional constitutional labels”).

       Mr. Scroggin also sues Warden Galipeau, alleging that he told him in person that

staff was going to retaliate against him and, here, staff’s actions were motived by

retaliation. Under the Eighth Amendment, correctional officials have a constitutional

duty to protect inmates from violence. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir.

2008). To state a claim for failure to protect, a plaintiff must establish the defendant “had


                                             5
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 6 of 7


actual knowledge of an impending harm easily preventable, so that a conscious, culpable

refusal to prevent the harm can be inferred from the defendant’s failure to prevent it.”

Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010) (citation omitted). Vague references to

a fear of retaliation are not specific enough to hold the warden liable for failing to protect

him from this particular use of force or denial of medical care.

       For these reasons, the court:

       (1) GRANTS Brandon Lee Scroggin leave to proceed against Officer Timmons in

his individual capacity for compensatory and punitive damages for using excessive force

by slamming Mr. Scroggin’s hand in the cuff port on May 9, 2020, in violation of the

Eighth Amendment;

       (2) GRANTS Brandon Lee Scroggin leave to proceed against Officer Timmons,

Sergeant Smeigle, Sergeant Makendra Jones, Lieutenant Lester Jones, Officer Rodriguez,

and Officer Evans in their individual capacities for compensatory and punitive damages

for deliberate indifference to his serious medical needs concerning his May 9, 2020, hand

injury in violation of the Eighth Amendment;

       (3) DISMISSES all other claims;

       (4) DISMISSES Warden Galipeau;

       (5) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer Timmons, Sergeant Smeigle,

Sergeant Makendra Jones, Lieutenant Lester Jones, Officer Rodriguez, and Officer Evans

at the Indiana Department of Correction and to send them a copy of this order and the

complaint (ECF 1) pursuant to 28 U.S.C. § 1915(d);


                                              6
USDC IN/ND case 3:20-cv-00625-DRL-MGG document 9 filed 03/29/21 page 7 of 7


       (6) ORDERS the Indiana Department of Correction to provide the United States

Marshals Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, if it has such information; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Timmons, Sergeant

Smeigle, Sergeant Makendra Jones, Lieutenant Lester Jones, Officer Rodriguez, and

Officer Evans to respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED.

       March 29, 2021                            s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             7
